IN THE COURT OF CRIMINAL APPEALS OF TENNESSEEFILED
                            AT NASHVILLE                      MAR 0 7 2022
                   Assigned on Briefs December 21, 2021 Clerk of the Appellate Courts
                                                                                            Rec'd By
        STATE OF TENNESSEE v. ANDREA GONZALEZ MARTTNEZ

                   Appeal from the Criminal Court for Davidson County
                        No. 2019-A-211    Steve R. Dozier, Judge


                                 No. M2020-01648-CCA-R3-CD


The defendant, Andrea Gonzalez Martinez, pleaded guilty to felon in possession of a
handgun, and the trial court imposed a sentence of sixteen years' incarceration in the
Tennessee Department of Correction. On appeal, the defendant argues the trial court erred
in denying his request for alternative sentencing. After reviewing the record and
considering the applicable law, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J. Ross DYER, J., delivered the opinion of the court, in which NORMA MCGEE OGLE and
ROBERT L. HOLLOWAY,JR., JJ.,joined.

Jay Umerley (on appeal), and Lindsay Smith (at guilty plea and sentencing hearings),
Nashville, Tennessee, for the appellant, Andrea Gonzalez Martinez.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Assistant
Attorney General; Glenn Funk, District Attorney General; and Jeffrey George, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                              OPINION

                                   Facts and Procedural History

I.      Guilty Plea

      On September 24, 2020, the defendant entered a best interest plea to felon in
possession of a handgun, with sentencing to be determined by the trial court.1 As part of

         I The defendant was originally indicted for attempted first degree murder, aggravated assault, and
employing a weapon during a dangerous felony. The attempted first-degree murder charge was reduced to
felon in possession of a handgun as part of the plea, and the remaining counts were dismissed.
the plea agreernent, the State and the defendant agreed that the defendant would be
sentenced as a Range II offender, and the defendant's sentencing range would be twelve to
seventeen years. The facts underlying the plea, as explained by the State, were as follows:

             [H]ad this case gone to trial, the State would have produced witnesses
       and evidence to show this offense occurred on July 31, 2018. On that date,
       the victim was at the intersection of Lafayette Street and Second Avenue
       South and McCann Street which is here in Davidson County. While standing
       outside at that this (sic) intersection, the victim was shot once in the
       abdomen.

              After he was shot, he ran to the front door of a nearby home on Second
       Avenue South which is [the] home of a witness. And the witness stated that
       he heard a gunshot shortly after a knock on his door. When he answered the
       door, the victim stated that he had been shot an[d] collapsed. The witness
       called 911 and asked for an ambulance to come to the scene, which they did.

              Once Metro police arrived, they encountered the victim. He could not
       communicate well due to the gunshot to his abdomen,but he was able to state
       a male black in his 30's shot him near the above-stated intersection. He was
       transported to Vanderbilt Hospital. Crime scene investigators with Metro
       Police Department arrived to photograph the scene and recovered a 9-
       millimeter cartridge case at that location.

              On July 31st of'18 [at] the Vanderbilt hospital emergency room, the
       victim was discovered to have a gunshot entry wound to his lower left
       abdomen and an exit wound in his right buttock. The CT scan revealed that
       he had sever[e] injuries and some -- to some internal organs. He was in life
       threatening condition and he had to go into emergency surgery, but he did
       recover.

              In September of'18 during an interview with the detective, the victim
       stated that he -- after he had recovered, he stated that he had purchased crack
       from the individual that shot him using -- the day prior using a fake $20 bill.
       And on the day of the shooting, the defendant approached him and
       confronted him about the fake money that he had used the day before. The
       defendant grabbed him and -- as the victim tried to pull away and shot him
       in the abdomen.

              The victim described the weapon as a black 9-millimeter handgun
        which matches the cartridge casing that was found. He described the
                                            - 2-
      defendant as a black male in his late 20's with dreads that goes by the name
      ofBlack and lives off of lst Avenue South.

            Based on that information, Detective W[h]itfield developed the
      defendant as a suspect and as well as a lot of other information. On
      September 27th, 2018, the victim did make•a positive identification of the
      suspect -- ofthe defendant, Mr. Martinez in a random photo array.

II.   Sentencing Hearing

      During the sentencing hearing, the State introduced a copy of the defendant's
presentence report and the victim impact statement.

       Detective Kyle Whitfield with the Metro Nashville Police Department testified that
he responded to the scene of a 911 call regarding a shooting on July 31, 2018, and
discovered the victim on the front porch of a residence with a gunshot wound to the
abdomen. The bullet had entered the victim's left abdomen and exited his right buttocks,
causing internal damage to his bladder and bowels. Detective Whitfield later interviewed
the victim at the hospital and learned the victim had been shot after purchasing crack
cocaine with a counterfeit $20 bill. The victim informed Detective Whitfield that the
shooter went by the nickname "Black" and proVided "Black's" address. Using this
information, Detective Whitfield developed the defendant as a suspect and prepared a
photographic lineup from which the victim was able to identify the defendant.
Additionally, the victim's girlfriend told Detective Whitfield that the defendant had been
looking for the victim in the days prior to the shooting.

       Corporal Brittany Davis with the Davidson County Sheriffs Office testified that
she was working at the Correctional Development Center for men in March 2019. When
she arrived for her shift one morning, she was approached by an inmate, who informed her
that he had been attacked and asked her to look at the security cameras. When Corporal
Davis viewed the security camera footage, she observed the defendant and another man
approach the inmate on his bunk and began to hit and kick him. The defendant attempted
to pull the inmate off of the bed but was unable to do so. Corporal Davis testified that the
inmate pressed charges through the in-house disciplinary board and that the defendant was
found guilty of the assault and received thirty days in solitary confinement.

      The defendant then called Karen McKinnion as a witness. Ms. McKinnion, the
defendant's mother, stated that the defendant's problems with the criminal justice system
began when he was approximately sixteen. Although she was unsure when the defendant
began using drugs, she knew that he used rnarijuana as a teenager and that it made him
"moody sometimes." The drugs also caused him to "stay up all night and then sleep all
                                            -3-     .
day," interfering with his ability to stay in school or hold down a job. Ms. McKinnion
testified the defendant first went to prison at age seventeen for ten years.

       Although the prison did not provide the defendant any resources to assist him upon
his release, Ms. McKinnion helped the defendant obtain a job and "took him to a place on
Lafayette where convicts would go and they would help them with resources." However,
she did not "know what happened with that." Ms. McKinnion admitted the defendant did
not last long at his job because "he just didn't want to work at the time." She acknowledged
the defendant had spent the two years between his initial release from prison and his arrest
in this case in and out of jail. Although Ms. McKinnion promised to help support the
defendant "all [she] could" if he were released from jail, she stated that she could not offer
him a place to live because she lived with her oldest son and his farnily.

       The defendant testified on his own behalf, stating that he began using marijuana and
cocaine as a teenager and that he went to prison for the first time at the age of seventeen.
When he was released ten years later, the defendant had lived his entire adult life in prison,
and he was not provided the needed resources to transition to life on the outside.
Additionally, while in prison, the defendant was diagnosed with bipolar disorder and
prescribed Zoloft, but upon his release, he did not have access to his medication. The
defendant testified that, prior to his arrest in this case, he was using heroin, cocaine, and
marijuana every day.

       The defendant stated he had completed three certificates since his arrest in the
instant case: a drug program called New Avenues; a parenting class; and a certificate for
horticulture. The defendant obtained the certificate because he "thought [he] was getting
out a couple of years ago," and he was going to get ajob with a landscaping company. The
defendant testified he had been accepted into Sober Living of America, a halfway house,
which would "[h]elp [him] stay focus[ed] and help [him] keep [his] mind focused."
According to the defendant, this faith-based organization would assist him with finding a
job and obtaining his driver's license. Because the defendant would also like to begin
taking his bipolar medication again, he signed up for Centerstone.2 Regarding his three-
year-old child, the defendant stated his goal was to "[b]e the best father [he] can be." The
defendant testified that he "want[ed] to take full responsibility for [his] actions."

        On cross-examination, the defendant admitted he obtained the horticulture
certificate because he believed the case would be dismissed in general sessions due to the
victim's absence. However, he denied instructing people to talk to the victim about not
showing up to court. The defendant could not recall jail phone calls in which he stated,


        2  Centerstone is a national non-profit that provides "mental health and substance use disorder
 treatments." Centerstone, http://www.Centerstone.oreaboui/ (last visited Dec. 8, 2021).
                                                 -4-
"tell thern if they see dude they know what to tell them and man I said don't show up,"
and,"If he don't show up three times I will be good, they got to let me go." The defendant
acknowledged getting into two fights while in prison awaiting trial in this case. Regarding
the assault Corporal Davis testified to, the defendant stated he took full responsibility for
the assault and claimed that it occurred when the inmate called him "gay names and [said]
he [was] going to do something." The second assault occurred in August of2019 when an
inmate called the defendant a "b***h." The defendant received thirty days in solitary
confinement for each assault. Regarding the shooting in this case, the defendant admitted
to being involved but denied pulling the trigger. The defendant stated that he had never
used the nickname "Black" and did not go to the victim's house to look for the victim. The
defendant admitted to selling the victim crack cocaine and that he continued selling the
victim drugs after the shooting. On redirect, the defendant testified he had not received
 any write-ups in the past year and currently worked in the prison kitchen.

        The State presented rebuttal proof from Terry Faimon, an investigator with the
Davidson County District Attorney's Office, who testified he received a request to pull and
listen to the defendant's jail calls. Mr.Faimon agreed that the quotes read by the prosecutor
during the defendant's cross-examination matched the notes he had taken verbatim from
the defendant's jail phone calls.

       In sentencing the defendant,the trial court considered the evidence presented during
the guilty plea and sentencing hearings, including the presentence report and the arguments
of counsel. In reviewing the applicable enhancement factors, the trial court found
enhancement factors (1), the defendant has a previous history of criminal convictions or
criminal behavior, in addition to those necessary to establish the appropriate range;(6), the
personal injuries inflicted upon . . . the victim [were] particularly great; and (10), the
defendant had no hesitation about committing a crime when the risk to human life was
high. Tenn. Code Ann. § 40-35-114(1),(6),(10). The trial court did not find any applicable
mitigating factors. After applying and weighing the applicable enhancement and
mitigating factors and considering the facts and circumstances of the case, the trial court
sentenced the defendant as a Range II offender to sixteen years at 35%.

       In considering alternative sentencing,the trial court noted that the defendant's seven
prior felony convictions occurred during a "short-lived crime spree of two discrete dates"
and required state-mandated prison terms thereby making the defendant ineligible for
community corrections. While the trial court acknowledged the defendant was eligible for
alternative sentencing in this case, it ultimately determined that incarceration was
appropriate. The trial court found that, based on the "multiple enhancement factors,"
sentencing the defendant to community corrections would endanger the public.
Specifically, the trial court noted that the defendant's "violent behavior has continued while
incarcerated."
                                              5
                                          Analysis

       The defendant's sole issue on appeal is the trial court's denial of alternative
sentencing. Specifically, the defendant argues the trial court "did not provide specific
findings of fact upon which the potential for rehabilitation determination was made." The
State contends the trial court acted within its discretion in ordering the defendant serve his
sentence in confinement.

       Generally, alternative sentencing is available if the sentence actually imposed is ten
years or less. Tenn. Code Ann. § 40-35-303(a). A defendant who is convicted as an
especially mitigated or standard offender of a Class C, D, or E felony is considered a
favorable candidate for alternative sentencing. Tenn. Code Ann. § 40-35-102(6)(A). In
determining whether incarceration is appropriate, the trial court should consider whether:

      (A) Confinement is necessary to protect society by restraining a defendant
      who has a long history of criminal conduct;

       (B) Confinement is necessary to avoid depreciating the seriousness of the
       offense or confinement is particularly suited to provide an effective
       deterrence to others likely to commit similar offenses;

       (C) Measures less restrictive than confinement have frequently or recently
       been applied unsuccessfully to the defendant..
                                                                                            be
Tenn. Code Ann. § 40-35-103(1)(A)-(C). Additionally,"[t]he sentence imposed should
                                                                                             is
the least severe measure necessary to achieve the purposes for which the sentence
imposed," and "[t]he potential or lack of potential for the rehabilitation or treatment of the
defendant should be considered in determining the sentence alternative or length of a term
to be imposed." Id. § 40-35-103(4),(5).

        The purpose ofthe Community Corrections Act of 1985 was to le]stablish a policy
 within the state to punish selected, nonviolent felony offenders in front-end community
 based alternatives to incarceration, thereby reserving secure confinement facilities for
 violent felony offenders[1" Tenn. Code Ann. § 40-36-103(1). Eligible offenders under
 the Community Corrections Act include:

       (A)Persons who, without this option, would be incarcerated in a correctional
       institution;



                                               6
      (B)Persons who are convicted of property-related, or drug- or alcohol related
      felony offenses or other felony offenses not involving crimes against the
      person as provided in title 39, chapter 13, parts 1-5;

      (C)Persons who are convicted of nonviolentfelony offenses;

      (D) Persons who are convicted of felony offenses in which the use or
      possession of a weapon was not involved;

      (E) Persons who do not demonstrate a present or past pattern of behavior
      indicating violence; and

      (F)Persons who do not demonstrate a pattern ofcommitting violent offenses.

Id. § 40-36-106(a)(1)(A)-(F). Under the special needs provision of the statute, an offender
who would not otherwise be eligible for community corrections under subsection (a), and
"who would be usually considered unfit for probation due to histories of chronic alcohol
or drug abuse or mental health problems, but whose special needs are treatable and could
                                                                                         be
be served best in the community rather than in. a correctional institution," may
                                                                                         To
considered eligible for alternative sentencing under subsection (c). Id. § 40-36-106(c).
                                                                                         be
be eligible for community corrections under subsection (c), a defendant must first
eligible for probation. State v. Kendrick, 10 S.W.3d 650, 655 (Tenn. Crim. App. 1999)
(citing State v. Staten, 787 S.W.2d 934, 936(Tenn. Crim. App. 1989)).

       Here, the defendant pled guilty to a B felony and was sentenced to sixteen years.
                                                                                          See
Tenn. Code Ann. § 39-17-1307(b)(2). Therefore, he was not eligible for probation.
                                                                                        if the
Id. § 40-35-303(a)("A defendant shall be eligible for probation under this chapter
                                                                                       r, the
sentence actually imposed upon the defendant is ten (10) years or less[d"). Moreove
                                                                                           his
defendant was not eligible for community corrections under subsection (a) because
                                                                                           not
offense involved "the use or possession of a weapon" or subsection (c)because he was
eligible for probation. See Id. § 40-36-106(a)(1)(D); Kendrick,10 S.W.3d at 655. Because
                                                                                            its
the defendant was ineligible for alternative sentencing, the trial court did not abuse
discretion in denying an alternative sentence. The defendant is not entitled to relief.

                                         Conclusion

                                                                                     the
         Based on the foregoing authorities and reasoning, we affirm the judgment of
 trial court.




                                               7
J. ROSS DYER,JUDGE




8